FOURNET, Chief Justice
(concurring).
I fully concur in the result reached by the majority herein. Once a defendant’s plea of guilty has been accepted by the trial judge, it has the force of and is equivalent to a conviction.1 While we have held that-a verdict of guilty to addiction is not responsive to the charges of possession and sale of narcotics,2 and, consequently, the sentences imposed herein are illegal, the State’s remedy to complain of such illegal sentences was by appeal. Art. 527, La. Code of Crim.Proc.3 The time for an ap*679peal having expired, the State was without right to proceed by “Motion to Set Aside and Vacate Judgment and Sentence,” nor did the trial judge have the power and authority to have the defendant removed from Fort Worth, Texas, where he was receiving treatment at the United States Public Health Plospital, to Orleans Parish for the purpose of vacating the sentences.
The cases cited by the trial judge in his judgment, setting aside and recalling the sentences and re-instating the bills of information, are inapplicable from either a legal or factual viewpoint. In the case of State ex rel. Cutrer v. Pitcher, 164 La. 1051, 115 So. 187, where this court held that the sentencing judge may impose a valid legal sentence even though a void sentence has already been partially executed, we specifically noted the distinction between an illegal conviction and an illegal sentence, when we observed that “ * * * the invalidity of the sentence in this case should not make the conviction invalid. All that needs correcting is the sentence.” 164 La. at page 1054, 115 So. at page 188. It is obvious, therefore, that the case is not authority for the proposition that the trial judge may set aside an illegal sentence that is based on an illegal conviction (or plea). Moreover, the statement from the case of State v. Nicolosi, 128 La. 836, 55 So. 475, cited in the dissenting opinion, is mere dictum, and a further reading of the opinion discloses that the defendant in that case had failed to exhaust his legal remedies in the court below, as “defendant [was] yet in time to submit to the trial court the question of its jurisdiction. Should the trial judge rule against defendant when thus applied to, it will be time enough for defendant then to have recourse to this court by prohibition or habeas corpus, or both.” 128 La. at page 847, 55 So. at page 478.
This is not a case where defendant was tried and convicted without having been charged with any crime, State v. Duhon, 142 La. 919, 77 So. 791, or where the lower court had no jurisdiction. The trial judge, in the instant case, had jurisdiction over the person of the defendant and over the subject matter, in that the bills of information charging defendant with the offense of possession and sale of marijuana were valid and sufficient; hence, when the trial judge accepted the defendant’s plea of guilty to addiction, such acceptance had the same legal effect as if defendant had been tried by a jury for those charges and found guilty of addiction. Therefore, the state, having failed to move in arrest of judgment prior to sentencing or to appeal within the legal delay to set aside the sentences is without right now to attack the validity of the convictions and sentences.4

. 22 C.J.S. Yerbo Criminal Law § 424, p. 656.


. State v. Robinson, 221 La. 19, 58 So.2d 408.


.“When the sentence imposed is illegal, it may be reviewed either at the instance of the state or of the defendant, in an appealable case by appeal * * *; provided that nothing in this article con*679tained shall be so construed as to deprive any person of his right, in proper cases, to the writ of habeas corpus.


. Cf., dissenting opinions of Justices Fournet and Hawthorne, in State v. Jones, 209 La. 394, 24 So.2d 627.